TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00144-CV



                   Texas Higher Education Coordinating Board, Appellant

                                                 v.

                                   Martha P. Perez, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
         NO. D-1-GN-08-003774, HONORABLE TIM SULAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion to stay the appeal, explaining that they are

engaged in settlement negotiations. They ask this Court to stay the appeal for at least sixty days.

We grant the motion and abate the appeal. The parties are ordered to file a status report or, if they

have finalized a settlement, a motion to dismiss the appeal no later than November 30, 2011.




                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Abated

Filed: September 26, 2011